Citation Nr: 1310919	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  07-25 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a claimed heart disorder.

2.  Entitlement to service connection for claimed hypertension



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1966 to November 1970.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a July 2006 rating decision by the RO.

In October 2011, the Board remanded the matter for additional development.  The case has since returned to the Board for further appellate action.

In a September 2012 rating decision, the RO granted service connection for irritable colon syndrome.  As this represents a full grant of the issue previously on appeal, it is no longer before the Board.

A review of the Veteran's Virtual VA electronic claims file reveals additional VA outpatient treatment records dated through June 2012.  

The issue of service connection for a heart disorder is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The currently demonstrated hypertension is shown as likely as not to have been aggravated by the service-connected posttraumatic stress disorder (PTSD).  



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by hypertension is proximately due to or the result of the service-connected PTSD.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA) 

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  

To the extent that the action taken hereinbelow is favorable to the Veteran, the Board finds that further discussion of the requirements of VCAA is not required at this time.  


Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  With respect to the current appeal, this list includes cardiovascular-renal disease, including hypertension.  See 38 C.F.R. § 3.309(a).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a). 

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability. In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.310(b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The provisions of 38 C.F.R. § 3.310 were amended effective from October 10, 2006; however, and the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability. 71 Fed. Reg. 52744  -47 (Sept. 7, 2006). 

Although the stated intent of the change was merely to implement the requirements of Allen, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  


Analysis

The Veteran asserts that his hypertension is either caused to or aggravated by his service-connected PTSD.  He reports that, during times of stress or anxiety related to his PTSD, his blood pressure increases.

At the outset, the Board notes that the Veteran's service treatment records do not discuss any complaint, findings, or diagnosis related to hypertension.  There were no abnormalities with respect to hypertension noted on the Veteran's November 1970 discharge examination.

Post-service private treatment records document diagnosis and treatment of hypertension beginning in 2005.  A May 2005 private treatment report reflects a blood pressure reading of 150/100.  

An October 2005 private treatment report reflects a history of hypertension.  The Veteran indicated that he frequently hyperventilated during episodes of anxiety in addition to having a rapid heart rate and an increase in blood pressure, which created even more anxiety.  VA outpatient treatment records dated in 2006 also document hypertension.

On VA examination in November 2011, the Veteran reported that he was diagnosed with hypertension in 2005 by his primary care physician.  His blood pressure at that time was 150/100, and he was started on Diovan for treatment.  He later saw a cardiologist in 2008 for chest pains and was started on Metoprolol and Lisinopril.  His blood pressure was well controlled with medication, but increased during anxiety attacks.  

The examiner noted that the initial blood pressure readings used to establish the initial diagnosis were 150/100 and 140/100.  On current examinations, blood pressure readings were 140/98, 140/98 and 132/94.  The Veteran stated that when he was relaxed, his blood pressure was controlled (120/70) with medication, but whenever he got upset or anxious due to his PTSD, it increased and he had to calm down.

The examiner diagnosed hypertension.  She determined that the Veteran's hypertension was aggravated beyond its natural progression by his service-connected PTSD.  In so finding, she noted that she was able to determine the Veteran's baseline level of severity through his private treatment records and charts.  She noted that blood pressure readings were normal in private treatment records dated from 1995 to 2005, but then the Veteran's blood pressure was 150/100 in 2005, and thereafter he began taking medication.  

The Veteran stated that his blood pressure was controlled on blood pressure medications and when he was not anxious.  However, when he was anxious his blood pressure increased.  She noted that the current severity of the Veteran's hypertension was greater than the baseline.  

The examiner indicated that she reached this conclusion based on the Veteran's high blood pressure reading on examination of 140/98, as well as the Veteran's statements to the effect that his blood pressure increased when his PTSD symptoms were worse.

A November 2012 opinion report from another VA physician reflects his opinion that the Veteran's hypertension was not as least as likely as not related to his service-connected PTSD.  He noted that while mental disease and stress could temporarily elevate blood pressure during an acute phase of the disease, he was not aware of any medical literature that substantiates a claim that PTSD permanently elevated blood pressure.

In sum, the record reflected a clear post-service diagnosis of hypertension.  On the question of whether the Veteran's current hypertension was aggravated beyond its natural progression by his service-connected PTSD, the record includes conflicting opinions.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v.  Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

In this case, the Board finds the VA medical opinions to be in relative equipoise in showing as likely as not that the claimed hypertension was aggravated by the service-connected PTSD.  

Both examiners are physicians and reviewed the claims file.  The November 2011 VA examiner's rationale to the effect that was consistent with the Veteran's complaints of elevated blood pressure related to periods of anxiety and stress, and the examiner also pointed to specific factors in the Veteran's treatment records that supported her opinion.  

In addition, the November 2012 VA examiner provided little rationale for his opinion that PTSD did not aggravate hypertension beyond its normal progression.  

As such, the Board finds that the evidence on the question of whether there exists a medical nexus between current hypertension and service-connected PTSD is, at least, in relatively balanced.
  
Given the totality of the evidence, and resolving reasonable doubt on the question of medical nexus in the Veteran's favor, the Board finds that the service connection for hypertension, as secondary to the service-connected PTSD is warranted.  


ORDER

Service connection for hypertension on secondary basis is granted.


REMAND

The issue of service connection for a claimed heart disorder is found to require additional development in this case.

As with the hypertension, the Veteran likewise claims that his heart disorder is related to his service-connected PTSD.  He reports having chest pain and heart palpitations during periods of anxiety and stress caused by his PTSD.  

In the Board's October 2011 remand, the Board noted that that post-service treatment records reflected diagnoses of mildly abnormal left ventricular function and trace mitral insufficiency.  

More recent private treatment records reflect diagnoses of mitral valve disorders and dilated aortic root.  In addition, these treatment records serve to document complaints chest pain and increased heart rate during periods of stress and anxiety.

Given the foregoing, the Board finds that the Veteran should be afforded an examination to determine the nature and likely etiology of the claimed heart disorder.  

While the Veteran was afforded an examination in November 2011, that examiner only addressed the hypertension and not the claimed heart disorder.  The Veteran's claims file, including the November 2011 examination report, was subsequently reviewed by another VA physician in November 2012, who diagnosed "heart condition" and found it was not at least as likely as not that that the Veteran's heart condition was related to PTSD.  In so finding, the examiner noted that he was not aware of any medical literature that substantiates a claim that a heart condition was aggravated by PTSD.  

As pointed out by the Veteran's representative, the November 2012 VA physician offered little discussion or support for his conclusion.  The examiner did not cite to any of the Veteran's medical records, medical literature, or medical principles.  He also did not specify any diagnosis for the Veteran's "heart condition" or adequately addressed all of the questions posed in the Board's remand instructions.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.

Given that the November 2012 opinion report is inadequate as it fails to provide a specific diagnosis, address the questions posed in the October 2011 remand, or provide adequate rationale for the conclusions reached, the Board has no alternative but to again remand the matter of service connection for a claimed heart disorder, for action in compliance with the prior remand.  

Accordingly, this remaining matter is REMANDED to the RO for the following action:

1. The RO should take appropriate action to send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims of service connection for a heart disorder.  If the Veteran identifies any other pertinent medical records that have not been obtained, the RO should undertake appropriate development to obtain a copy of those records.  If the RO is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

2.  After the Veteran responds and all available records and/or responses from each contacted entity are associated with the claims file, the RO should arrange to have the Veteran scheduled for a VA examination.  The entire claims file must be made available to the examiner designated to examine the Veteran.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should clearly identify all current heart disorders.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a current heart disability had its clinical onset during the Veteran's period of active service, is due to an event or incident of the Veteran's period of active service to service, or was caused by or aggravated (permanently increased in severity beyond the natural progress of the condition) by the service-connected PTSD.  

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible.  

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should clearly so state, and the reasons and bases for the inability to provide the opinion must be included in the examination report.

3.  After completing all indicated development, the RO should readjudicate the Veteran's claim remaining on appeal in light of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
 Board of Veterans' Appeals

Department of Veterans Affairs


